PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/577,777
Filing Date: 29 Nov 2017
Appellant(s): FLEMING et al.



__________________
Henry J. Shikani
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/10/2121.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu US Patent Application Publication No. 2012/0172195 and Munson US Patent No. 5,597,600 (hereinafter referred to as Hu and Munson, respectively).

Regarding claims 1, 3 and 6-7, Hu teaches a filterable composite adsorbent, which is interpreted to read on a composite filter aid as recited in claim 1 ([0036]). The filter aid comprises a silicate substrate (e.g., filtration component) comprising, inter alia, diatomite as recited in claim 3, or perlite or rice hull ash as recited in claim 6 ([0036]; [0047]).  An adsorbent component such as magnesium silicate is precipitated on the surface of the silicate substrate (e.g., filtration component) as recited in claim 1 (0036]; [0043]).  
Hu is silent regarding the molar ratio of SiO2: MgO of the magnesium silicate as recited in claim 1, and the molar ratios of SiO2: MgO in the filter aid as recited in claims 1 and 7. 
Munson teaches a composition for food processing such as treating oil and fat comprising a filter aid comprising magnesium silicate (column 2, line 64-66), in which 2: MgO of the magnesium silicate is from 1.8:1 to 4:1 (column 3, line 3-34). Munson further teaches that a magnesium silicate with aforementioned SiO2: MgO ratio is acceptable as a filter aid in food processing and industry frying operations (column 3, line 1-2).
Both Hu and Munson are directed to filter aid related products. It would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used a magnesium silicate with the molar ratio of SiO2: MgO from 1.8:1 to 4.0:1 as disclosed by Munson to ensure that the filter aid of Hu could be used in food processing applications. 
The molar ratio of the SiO2: MgO as taught by Munson falls within that recited in claim 1. 
Given that the silicate substrate as disclosed by Hu is biogenic silica, diatomite, perlite or ice hull ash ([0036]; [0047]) with major ingredient of all of them being SiO2, the amount of silicate substrate (e.g., filtration component) comprise from greater than 0 to about 100% by weight of the filter aid ([0064]), and that the amount of SiO2 in the filter aid is the sum of SiO2 in the silicate substrate and SiO2 in the magnesium silicate, the inclusion of the magnesium silicate with the molar ratio of SiO2: MgO 1.8:1 to 4.0:1 as taught by Munson in Hu’s filter aid would have resulted in a filter aid with mole ratio of SiO2:MgO overlapping within the ranges recited in claims 1 and 7, for example, a filter aid that comprises 70% perlite and 30% magnesium silicate with a ratio SiO2: MgO being 4.0:1 will have a SiO2: MgO ratio of more than 10:1 (SiO2/ MgO of the filter aid = (70% x (70%~75%) + (30%x 0.8))/(30% x0.2) = 12~13; perlite is known to comprise 70%-75% silicon dioxide). In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists. (MPEP 2144.05 I).
Therefore, Hu in view of Munson renders obvious claims 1, 3 and 6-7. 
Regarding claim 2, Hu, as recited above, teaches that the silicate substrate comprises diatomite ([0047]), which is an example of biogenic silica.
Regarding claim 4, Hu is silent regarding the magnesium silicate comprising amorphous magnesium silicate. Munson teaches that amorphous synthetic magnesium silicate is suitable for being used as the filter aid component (column 3, line 11-12; column 2, line 64-66). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hu by incorporating amorphous synthetic magnesium silicate in the filter aid because Munson has established that amorphous synthetic magnesium silicate is an art-recognized substance suitable for being used in a filter aid. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07).
Regarding claim 5, Hu teaches that the amount of silicate substrate (e.g., filtration component) comprises from greater than 0 to about 100% by weight of the filter aid (e.g., filterable composite adsorbent) ([0064]; [0067]). Given that the filter aid comprises silicate substrate and magnesium silicate precipitated on the silicate substrate, the proportion of the magnesium silicate reasonably overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Regarding claim 9, Hu teaches that the composite filter aid (e.g., filterable composite adsorbent) has a permeability in a range from about 1 md to 106 md ([0026]), which overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 10, Hu teaches that the silicate substrate (e.g., filtration component) has a BET surface area of 1-100 m2/g ([0013]; [0046]) and the adsorbent component such as magnesium silicate ([0043]) has a BET surface area of 50-510 m2/g ([0039]). The BET surface area of the filter aid is therefore in the range of 1-510 m2/g. This range overlaps with that recited in claim 10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu US Patent Application Publication No. 2012/0172195 and Munson US Patent No. 5,597,600 (hereinafter referred to as Hu and Munson, respectively) as applied to claim 1 above, and in further view of Kitahata US Patent Applicant Publication No. 2007/0166438 (hereinafter referred to as Kitahata).

Kitahata teaches that filter aids usually have a pore volume of 0.2-0.8 ml/g or 0.1 to 3 cm3/g, and a pore size varying from 5 to 50 nm ([0014]; [0074]). Kitahata further recognizes that pore volume and pore size of the filter aid components are result effective variables because they affect the adsorbability of the filter aid ([0013]). 
Both Hu and Kitahata are directed to filter aid products. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the pore volume and pore size of the filter aid components of Hu such that the filter aid could achieve optimal adsorption. As such, the pore volume ranges cited in claims 11-12 and the pore diameter range recited in claim 13 are merely obvious variants of the prior art.

(2) Response to Argument
Appellant argues on page 7-9 of Brief that the structure of Hu’s filter aid and that of Munson’s filter aid are different. In particular, appellant argues that Hu’s filter aid has a first filtration component that has a second filtration component, while the filter aid of Munson is a mixture of magnesium silicate and an alkali. Appellant further argues that the filter aid of Hu and that of Munson serve different purposes. In particular, appellant argues that Hu’s product is for chilling –proofing while the latter is for treating cooking oil. Appellant thus concludes that a skilled artisan would not been motivated to combine Hu with Munson, and that the combination lacks reasonable expectation of success.
in-situ precipitation of a filtration component such as magnesium silicate on a silicate such as magnesium silicate. In other words, Hu’s invention includes a filter aid comprising magnesium silicate the improvement of which is the in-situ precipitation of magnesium silicate on a silicate to increase adsorptive surface area.  The secondary reference Munson as relied on is directed to a filtering element comprising magnesium silicate molar ratio of SiO2: MgO of which is specified (e.g., 1.8:1 to 4:1), and is reasonably in the same field of endeavor as Hu for the reason that both Hu and Munson are directed to filter aids comprising magnesium silicate. Second, regarding the use of the filter aid, although Hu teaches that the filter aid could be used in chill –proof of beer, Hu also teaches that the in situ precipitation has enabled the filter-aid materials to adsorb a greater amount of particles and/or constituents from a fluid than was previously possible. Nowhere in Hu teaches that filter aid is solely for chilling proofing beer. Although the secondary reference Munson as relied on teaches treating cooking oil,  Munson also teaches that the magnesium silicate with molar ratio of SiO2: MgO being from 1.8:1 to 4:1 is suitable as a filter aid in food processing application (column 2, line 1-4 and column 3 line 1- 34), which is in the same business as that of Hu. As such, it does not appear that the structure or utility of Hu’s filter aid and that of Munson’s filter aid are “entirely different” as appellant asserted, and a skilled artisan would have been motivated to modify Hu 
Appellant argues on pages 10-11 of the Brief that Munson teaches hydrated magnesium silicate which is different in composition from Hu, and that there is no evidence that relies on the magnesium silicate of Munson would be successful. Appellant also asserts that the examiner does not examine the invention as a whole when lifting the term magnesium silicate from the claim. Appellant goes on to argue that Munson provides no teaching of precipitated magnesium silicate form on a filtration element.
Those arguments are not persuasive. First, Hu is clear that any material that is adsorbent can be used and specifically talks about magnesium silicate ([0043]). As such, magnesium silicate is expected to be successful in Hu’s composition, regardless of non-hydrated form or hydrated form. Given that Munson teaches a species of magnesium silicate and teaches that such a species of magnesium silicate is suitable as a filter aid in food processing application, it thus does not appear the Munson’s magnesium silicate in hydrated form is “different” from Hu’s composition that comprises magnesium silicate. Further, it does not appear that hydration and precipitation on a substrate is mutually exclusive and the appellant has not explained why hydrated magnesium silicate cannot be precipitated. Regardless, Munson teaches that besides 
	For the forgoing reasons enumerated above, appellant’s argument on page 11 of the Brief regarding Kitahata is not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793            
                                                                                                                                                                                            /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.